COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-445-CR
 
THE STATE OF TEXAS                                                                STATE
 
                                                   V.
DAVON D.
CRENSHAW                                                           APPELLEE
                                               ----------
        FROM CRIMINAL DISTRICT COURT NO. 3 OF
TARRANT COUNTY
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered AState=s Motion
To Dismiss Appeal.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure.  Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P.
43.2(f).
PER
CURIAM
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: February 26, 2009




[1]See Tex. R. App. P. 47.4.